 



EXHIBIT 10.14
No. S015159
Vancouver Registry
IN THE SUPREME COURT OF BRITISH COLUMBIA
BETWEEN:
JANIE JEFFERY and RONALD MENSING
Plaintiffs
AND:
NORTEL NETWORKS CORPORATION, JOHN A. ROTH,
FRANK A. DUNN, F. WILLIAM CONNOR and CHAHRAM BOLOURI
Defendants
Brought under the Class Proceedings Act, R.S.B.C. 1996, c.50
ORDER

                         
 
    )     THE HONOURABLE     )     TUESDAY THE 27TH DAY
BEFORE
    )           )      
 
    )     MR. JUSTICE GROBERMAN     )     OF JUNE 2006

     THE APPLICATION of the Plaintiffs for an Order certifying this action as a
class proceeding for the purpose of settlement, approving the notice to
Class Members, and other declaratory relief coming on for hearing at Vancouver,
British Columbia on the 27th day of June 2006, AND ON HEARING David A. Klein,
counsel for the Plaintiff, AND ON HEARING Gregory J. Nash, counsel for the
Defendants Nortel Networks Corporation, John A. Roth, F. William Conner and
Chahram Bolouri, AND ON READING the materials filed, including the Settlement
Agreement (defined herein).

1.   THIS COURT ORDERS AND DECLARES that for the purposes of this Order the
following definitions apply and are incorporated into this Order:

  (a)   “British Columbia Action” means this proceeding;     (b)   “British
Columbia Class” means the class certified for the purpose of settlement in the
British Columbia Action pursuant to paragraph 3 of this Order;     (c)  
“British Columbia Class Counsel” means Klein Lyons.



--------------------------------------------------------------------------------



 



 



-2-

  (d)   “British Columbia Class Counsel Fees” means the fees, disbursements,
costs, GST, and other applicable taxes or charges of British Columbia
Class Counsel;     (e)   “British Columbia Class Member” means a member of the
British Columbia Class who does not opt out of the British Columbia Class in the
manner set forth in this Order;     (f)   “British Columbia Court” means the
Supreme Court of British Columbia;     (g)   “Claims Administrator” means the
entity approved by this Court pursuant to paragraph 11 to administer the
Settlement;     (h)   “Class Members” means members of the British Columbia
Class, the Ontario National Class, the Quebec Class and the U.S. Global Class;  
  (i)   “Class Period” means the period of time between October 24, 2000 through
February 15, 2001, inclusive;     (j)   “Courts” means the British Columbia
Court, the Ontario Court, the Quebec Court and the U.S. Court;     (k)  
“Defendants” means Nortel and the persons named as defendants in the British
Columbia Action;     (l)   “Escrow Agents” has the meaning set forth in the
Stipulation;     (m)   “Excluded Persons” means Nortel and the Individuals,
members of any of the Individuals’ immediate families, any entity in which
Nortel or any of the Individuals has a controlling interest or is a parent or
subsidiary of or is controlled by Nortel, and the officers, directors,
affiliates, legal representatives, heirs, predecessors, successors or assigns of
any of Nortel and the Individuals;     (n)   “Gross Cash Settlement Fund” has
the meaning set forth in the Stipulation;     (o)   “Gross Settlement Shares”
means 314,333,875 shares of common stock of Nortel to be issued by Nortel,
pursuant to the Settlement, as may be adjusted in accordance with paragraph 4(d)
of the Stipulation;     (p)   “Individuals” means Clarence Chandran, Frank Dunn
and John Andrew Roth;     (q)   “Nortel” means the Defendant, Nortel Networks
Corporation;     (r)   “Nortel I Actions” means the Ontario National Action, the
Quebec Action, the British Columbia Action and the U.S. Action;     (s)  
“Nortel I Defendants” means the Defendants and Frank A. Dunn, William R. Hawe,
Clarence Chandran, and Deloitte & Touche LLP;



--------------------------------------------------------------------------------



 



-3-

  (t)   “Notice” means the notice to the classes in the Nortel I Actions
substantially in the form attached as Schedule “B” to this Order;     (u)  
“Notice Plan” means the plan for the publication and dissemination of the
Notice, Publication Notice and Proof of Claim by the Claims Administrator,
attached as Schedule “D” to this Order;     (v)   “Ontario Court” means the
Ontario Superior Court of Justice;     (w)   “Ontario National Action” means the
proceeding in the Ontario Superior Court of Justice, Frohlinger v. Nortel
Networks Corporation et al., Ontario Court File No. 02-CL-4605;     (x)  
“Ontario National Class” means all persons and entities, except Excluded Persons
and members of the British Columbia Class and the Quebec Class who, while
resident in Canada at the time, purchased Nortel common stock or call options on
Nortel common stock or wrote (sold) put options on Nortel common stock during
the Class Period;     (y)   “Proof of Claim” means the form substantially in the
form attached as Schedule “C” to this Order;     (z)   “Publication Notice”
means the summary notice of certification and proposed settlement, and of the
hearing of the Settlement Approval Motion, substantially in the form attached as
Schedule “E” to this Order;     (aa)   “Quebec Action” means the proceeding in
the Superior Court of Quebec (District of Montreal), Association de Protection
des Epargnants et Investisseurs du Québec v. Corporation Nortel Networks, No:
500-06-000126-017;     (bb)   “Quebec Class” means all persons, except Excluded
Persons who, while resident in Quebec at the time, purchased Nortel common stock
or call options on Nortel common stock or wrote (sold) put options on Nortel
common stock during the Class Period;     (cc)   “Quebec Court” means the
Superior Court of Quebec;     (dd)   “Released Parties” means any and all of the
Nortel I Defendants, their past or present subsidiaries, parents, principals,
affiliates, general or limited partners or partnerships, successors and
predecessors, heirs, assigns, officers, directors, agents, employees, attorneys,
advisors, investment advisors, investment bankers, underwriters, insurers,
co-insurers, re-insurers, attorneys, accountants, auditors, consultants,
administrators, executors, trustees, personal representatives, immediate family
members and any person, firm, trust, partnership, corporation, officer, director
or other individual or entity in which any Nortel I Defendant has a controlling
interest or which is related to or affiliated with any of the Nortel I



--------------------------------------------------------------------------------



 



-4-



Defendants, and the legal representatives, heirs, executors, administrators,
trustees, successors in interest or assigns of the Nortel I Defendants;

  (ee)   “Representative Plaintiffs” means, collectively, the representative or
lead plaintiffs in each of the Nortel I Actions;     (ff)   “Settled Claims”
means any and all claims, debts, demands, rights or causes of action, suits,
matters, and issues or liabilities whatsoever (including, but not limited to,
any claims for damages, interest, attorneys’ fees, expert or consulting fees,
and any other costs, expenses or liability whatsoever), whether based on United
States or Canadian federal, state, provincial, local, statutory or common law or
any other law, rule or regulation, whether fixed or contingent, accrued or
unaccrued, liquidated or unliquidated, at law or in equity, matured or
un-matured, whether class or individual in nature, including both known claims
and Unknown Claims, (i) that have been asserted in any of the Nortel I Actions
against any of the Released Parties, or (ii) that could have been asserted in
any forum by the Class Members in the Nortel I Actions, or any of them, against
any of the Released Parties, that arise out of or are based upon the
allegations, transactions, facts, matters or occurrences, representations or
omissions involved, set forth, or referred to in the Nortel I Actions and that
relate to the purchase of Nortel common stock or call options or the sale of
Nortel put options during the Class Period or (iii) any oppression or other
claims under the Business Corporations Act, R.S.C. 1985, c. C-44, as amended,
that arise out of or are based upon the allegations, transactions, facts,
matters or occurrences, representations or omissions, set forth or referred to
in the Nortel I Actions. “Settled Claims” does not mean or include claims, if
any, against the Released Parties arising under the United States Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq.
(“ERISA”) that are not common to all Class Members and which ERISA claims are
the subject of an action pending before the Judicial Panel on Multidistrict
Litigation, denominated In re Nortel Networks Securities and “ERISA’ Litigation,
MDL Docket No. 1537. “Settled Claims” further does not include (a) the action in
Rohac et al v. Nortel Networks et al, Ontario Superior Court of Justice, Court
File No. 04-CV-3268; and (b) “the application brought in Indiana Electrical
Workers Pension Trust Fund IBEW and Laborers Local 100 and 397 Pension Fund v.
Nortel Networks Corporation, Ontario Superior Court of Justice, Court File
No. 49059, for leave pursuant to the Canada Business Corporations Act to
commence a representative action in the name of and on behalf of Nortel against
certain of the Released Parties and others;     (gg)   “Settlement Agreement”
means the Settlement Agreement and Confirmation of Stipulation and Agreement of
Settlement, including the Stipulation attached thereto, entered into between the
Plaintiffs herein and Nortel, through their counsel, dated June 20, 2006, which
is attached to this Order as Schedule “A”;     (hh)   “Settlement” means the
proposed settlement of the Nortel I Actions pursuant to the terms set forth in
the Stipulation;



--------------------------------------------------------------------------------



 



-5-



  (ii)   “Settlement Approval Motion” means the motion for final approval of the
Settlement by this Court to be heard at the date, time and location described in
paragraph 6 of this Order;     (jj)   “Stipulation” means the Stipulation and
Agreement of Settlement attached to the Settlement Agreement as Schedule “A”;  
  (kk)   “Supplemental Agreement” means the agreement referred to in paragraph
23 of the Stipulation setting forth certain conditions under which the
Settlement may be terminated by Nortel If potential Class Members who purchase
in excess of a certain number of Nortel common stock or options on Nortel common
stock during the Class Period exclude themselves from the Class;     (ll)  
“Unknown Claims” means any and all Settled Claims which any of the
Representative Plaintiffs, or Class Members does not know or suspect to exist in
his, her or its favour at the time of the release of the Released Parties which
if known by him, her or it might have affected his, her or its decision(s) with
respect to the Settlement;     (mm)   “U.S. Action” means the proceeding in the
U.S. Federal District Court for the Southern District of New York, Consolidated
Civil Action No. 2001-CV-1855 (RMB), certified by that Court as a class action
on September 5, 2003;     (nn)   “U.S. Court” means the U.S. Federal District
Court for the Southern District of New York;     (oo)   “U.S. Global Class”
means all persons, except Excluded Persons, who purchased Nortel common stock or
call options on Nortel common stock or wrote (sold) put options on Nortel common
stock (collectively, “Nortel Securities”) during the Class Period, and who
suffered damages thereby, including, but not limited to, those persons or
entities who traded in Nortel Securities on the New York Stock Exchange and/or
the Toronto Stock Exchange. Excluded from this class are any putative class
members who previously requested exclusion in response to a notice dated
March 10, 2004 that was mailed to members of this class beginning on April 12,
2004 notifying them of the pendency of the U.S. Action.

2.   THIS COURT ORDERS that the British Columbia Action be certified as a class
proceeding for the purpose of settlement.



--------------------------------------------------------------------------------



 



-6-



3.   THIS COURT ORDERS that the British Columbia Class be defined as:

All persons and entities, except Excluded Persons who, while resident in British
Columbia at the time, purchased Nortel common stock or call options on Nortel
common stock or wrote (sold) put options on Nortel common stock during the
Class Period.

4.   THIS COURT ORDERS that Janie Jeffery and Ronald Mensing are appointed as
the representative plaintiffs for the British Columbia Class.

5.   THIS COURT ORDERS that the British Columbia Action is certified as a class
proceeding for settlement purposes only, on the basis of the following common
issue:

Did Nortel make false or misleading statements or omissions concerning its
financial performance or its revenue and earnings guidance during the
Class Period?.

6.   THIS COURT ORDERS that the Settlement Approval Motion and the motion by
British Columbia Class Counsel for approval of British Columbia Class Counsel
Fees shall be heard by this Court on a date to be set by this Court,
approximately 90 days from the date set herein for the mailing of the Notice, at
the Supreme Court of British Columbia, 800 Smithe Street, Vancouver, British
Columbia.   7.   THIS COURT ORDERS that each potential member of the British
Columbia Class who elects to opt out of the British Columbia Class must do so by
writing a letter, signed by such person, clearly requesting exclusion and
indicating the name, address and telephone number of the person seeking to opt
out and the date(s), price(s), and number(s) of shares of all purchases of
Nortel common stock or call options on Nortel common stock and of all put
options of Nortel common stock written (sold) during the Class Period, and



--------------------------------------------------------------------------------



 



-7-



sending it by first class mail post marked no later than 60 days after the date
set herein for the mailing of the Notice to the address indicated in the Notice.

8.   THIS COURT ORDERS that any potential member of the British Columbia Class
who does not opt out in accordance with paragraph 7 of this Order shall be bound
by any future Orders in the British Columbia Action, and shall be bound by the
terms of the Settlement if approved by each of the Courts in the Nortel I
Actions.   9.   THIS COURT ORDERS that potential members of the British Columbia
Class who, prior to the date of this Order, opted out of, or requested exclusion
from, the U.S. Action will be members of the British Columbia Class and shall be
bound by any future Orders in the British Columbia Action and by the terms of
the Settlement, unless they opt out of the British Columbia Class in accordance
with paragraph 7 of this Order.   10.   THIS COURT ORDERS that any potential
member of the British Columbia Class who opts out of the British Columbia Class
in accordance with paragraph 7 of this Order may no longer participate in the
Settlement or any continuation of the Nortel I Actions, shall not be entitled to
file a Proof of Claim as provided in paragraph 21 of this Order, shall not be
entitled to receive any payment out of the Settlement, and shall not be entitled
to object to the approval of the Settlement as provided in paragraph 23 of this
Order.   11.   THIS COURT ORDERS that The Garden City Group, Inc. is hereby
appointed and approved as the Claims Administrator, and shall be subject to the
jurisdiction of this Court for all matters relating to the British Columbia
Action, including the administration, interpretation, effectuation or
enforcement of the Settlement Agreement and this Order.



--------------------------------------------------------------------------------



 



-8-



12.   THIS COURT ORDERS that the Escrow Agents, acting in their capacity as
escrow agents, shall be subject to the jurisdiction of this Court in respect of
the Gross Cash Settlement Fund.   13.   THIS COURT ORDERS that the form and
content of the Notice, substantially in the form attached hereto as Schedule
“B”, is hereby approved.   14.   THIS COURT ORDERS that the form and content of
the Proof of Claim form, substantially in the form attached hereto as Schedule
“C”, is hereby approved.   15.   THIS COURT ORDERS that the plan of
dissemination of the Notice substantially in the manner described in the Notice
Plan attached to this Order as Schedule “D”, is hereby approved.   16.   THIS
COURT ORDERS that upon approval of the Notice and the Proof of Claim and the
appointment of The Garden City Group, Inc. as the Claims Administrator by the
Courts, the Claims Administrator shall cause the Notice and the Proof of Claim,
substantially in the forms attached as Schedules “B” and “C” to this Order, to
be mailed, by first class mail, postage prepaid, no later than 14 days after
entry of the last order by any order of the Courts in the Nortel I Actions and
the Nortell II Actions (as defined in the Stipulation) approving the Notice
applicable to that proceeding, to all members of the British Columbia Class who
can be identified with reasonable effort, in accordance with the Notice Plan.  
17.   THIS COURT ORDERS that additional copies of the Notice shall be made
available to any record holder requesting such for the purpose of distribution
to beneficial owners,



--------------------------------------------------------------------------------



 



-9-



and such record holders shall be reimbursed from the Gross Settlement Fund (as
defined in the Stipulation), upon receipt by the Claims Administrator of proper
documentation, for the reasonable expense of sending the Notice and Proof of
Claim to beneficial owners.

18.   THIS COURT ORDERS that British Columbia Class Counsel shall, at or before
the hearing of the Settlement Approval Motion, file with the Court proof of
mailing of the Notice and Proof of Claim.   19.   THIS COURT ORDERS that the
form of Publication Notice in substantially the form and content attached hereto
as Schedule “E” is hereby approved and directs that the Claims Administrator
shall cause the Publication Notice to be published in accordance with the Notice
Plan, which publication shall begin within ten (10) days of the mailing of the
Notice, and British Columbia Class Counsel shall, at or before the hearing of
the Settlement Approval Motion, file with this Court proof of the publication of
the Publication Notice.   20.   THIS COURT ORDERS that in order to be entitled
to participate in the Net Settlement Fund (as defined in the Stipulation), each
British Columbia Class Member shall take the following actions and be subject to
the following conditions:

  (a)   A properly executed Proof of Claim, substantially in the form attached
hereto as Schedule “C”, must be submitted to the Claims Administrator, at the
Post Office Box indicated in the Notice, postmarked not later than 120 days
after the date set herein for the mailing of the Notice. Such deadline may be
further extended by order of this Court.



--------------------------------------------------------------------------------



 



-10-



  (b)   Each Proof of Claim shall be deemed to have been submitted when
postmarked (if properly addressed and mailed by first class mail, postage
prepaid) provided such Proof of Claim is actually received prior to the motion
for an order of this Court approving distribution of the Net Settlement Fund (as
defined in the Stipulation).     (c)   Any Proof of Claim submitted in any other
manner shall be deemed to have been submitted when it was actually received at
the address designated in the Notice.

21.   THIS COURT ORDERS that the Proof of Claim submitted by each British
Columbia Class Member must satisfy the following conditions:

  (a)   it must be properly completed, signed and submitted in a timely manner
in accordance with the provisions of the preceding paragraph;     (b)   it must
be accompanied by adequate supporting documentation for the transactions
reported therein, in the form of broker confirmation slips, broker account
statements, an authorized statement from the broker containing the transactional
information found in a broker confirmation slip, or such other documentation as
is deemed adequate by the Claims Administrator;     (c)   if the person
executing the Proof of Claim is acting in a representative capacity, a
certification of his current authority to act on behalf of the British Columbia
Class Member must be included in the Proof of Claim; and     (d)   the Proof of
Claim must be complete and contain no material deletions or modifications of any
of the printed matter contained therein and must be signed under penalty of
perjury.

22.   THIS COURT ORDERS that, as part of the Proof of Claim, each British
Columbia Class Member shall submit to the jurisdiction of this Court with
respect to the claim submitted, and shall (subject to the approval of the
Settlement by the Courts), release all Settled Claims against the Released
Parties.   23.   THIS COURT ORDERS that British Columbia Class Members who wish
to file with the Court an objection to or comment on the Settlement or to the
approval of British Columbia Class Counsel Fees, shall deliver a written
submission to the Claims



--------------------------------------------------------------------------------



 



-11-



Administrator at the address indicated in the Notice, no later than 60 days
after the date set herein for the mailing of the Notice, and the Claims
Administrator shall file all such submissions with the Court prior to the
hearing of the Settlement Approval Motion.

24.   THIS COURT ORDERS that if (a) the Settlement is terminated by Nortel
pursuant to the Supplemental Agreement and paragraph 26 of the Stipulation or
(b) any specified condition to the Settlement set forth in the Stipulation is
not satisfied and any of the Representative Plaintiffs or Nortel elect(s) to
terminate the Settlement as provided in paragraph 25 in the Stipulation; or
(c) is terminated pursuant to paragraph 27 of the Stipulation, then: (i) this
Order, including the certification of the British Columbia Action as a class
proceeding for the purpose of the settlement, shall be set aside and be of no
further force or effect, and without prejudice to any party; (ii) each party to
the British Columbia Action shall be restored to his, her or its respective
position in the litigation as it existed immediately prior to the execution of
the Settlement Agreement; and (iii) this action shall be decertified as a class
proceeding pursuant to Section 10 of the Class Proceedings Act, RSBC 1996, c.50,
without prejudice to the Plaintiffs’ ability to reapply for certification.   25.
  THIS COURT ACKNOWLEDGES having been notified that a determination of fairness
of the Settlement at the Settlement Approval Hearing will be relied upon by
Nortel for an exemption, pursuant to Section 3(a)(10) of the United States
Securities Act of 1933, as amended, 15 U.S.C. § 77c(a)(1), to enable the Gross
Settlement Shares to he distributed to Class Members, and to counsel for the
Representative Plaintiffs as may be



--------------------------------------------------------------------------------



 



-12-



awarded by the respective Courts, without registration and compliance with the
prospectus delivery requirements of U.S. securities laws.

         
 
      BY THE COURT
 
       
 
  /s/   /s/
 
      DEPUTY DISTRICT REGISTRAR
 
       
 
      CHECKED/FORM
 
      /s/                      
 
       
Approved as to form and consented to:
       
 
       
/s/
 
       
Solicitor for the Plaintiffs
       
 
       
/s/
 
      [stamp
Solicitor for the Defendants
      ENTERED
Nortel Networks Corporation,
      JUN 27 2006
John A. Roth, F. William Conner
      VANCOUVER REGISTRY
and Chahram Bolouri
      VOL S1389 FOL 98 ]



--------------------------------------------------------------------------------



 



No. S015159
Vancouver Registry
IN THE SUPREME COURT OF BRITISH COLUMBIA
BETWEEN:
JANIE JEFFERY and RONALD MENSING
Plaintiffs
AND:
NORTEL NETWORKS CORPORATION, JOHN A ROTH,
FRANK A. DUNN, F. WILLIAM CONNOR and
CHAHRAM BOLOURI
Defendants
 
ORDER
 
Klein Lyons
Barristers & Solicitors
Suite 1100 – 1333 West Broadway
Vancouver, BC V6H 4C1
Tel: 604-874-7171
Attention: David A. Klein

